Citation Nr: 1638986	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-39 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee, prior to June 15, 2010.

2.  Entitlement to a rating in excess of 10 percent for injury to the right knee, status post medial meniscectomy.

3.  Entitlement to a rating in excess of 30 percent for status post right total knee arthroplasty, associated with degenerative joint disease of the right knee, from August 1, 2011.

4.  Whether a rating reduction from 40 percent to 10 percent disabling for degenerative joint disease of the left knee, effective April 1, 2009, was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to August 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2008 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which continued 10 percent rating for injury to the right knee, status post medial meniscectomy and degenerative joint disease of the right knee, and reduced the rating assigned for the service-connected degenerative joint disease of the left knee from 40 to 10 percent, respectively.

During the course of the Veteran's appeal, the RO assigned a temporary 100 percent total rating for right knee total arthroplasty, effective June 15, 2010.  A 30 percent rating was assigned, effective August 1, 2011.  As higher ratings for the disability are available prior to and from these dates, the appeal continues. See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

The RO also assigned a 100 percent total rating for left knee total arthroplasty, effective June 16, 2009.  A 30 percent rating for total left knee arthroplasty was assigned from August 1, 2010, and the rating for degenerative joint disease of the left knee was effectively discontinued from June 16, 2009.

Accordingly, the Board has recharacterized the issues on appeal, as noted on the title page.  

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that additional development on the claims on appeal is warranted.

The United States Court of Appeals for Veterans Claims (CAVC) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. §°4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the CAVC's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  

The Veteran has been afforded VA examinations in June 2008, October 2011, and December 2015.  Review of these examination reports reveals that range of motion testing in passive motion, weight-bearing, and nonweight-bearing situations were not conducted.  In light of Correia, these VA examinations are insufficient, and the Veteran must be provided a new VA examination, which provides range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  

With respect to the claim for restoration of a 40 percent rating for degenerative joint disease of the left knee, prior to June 16, 2009, the RO proposed to reduce this rating in an October 2008 rating decision.  The Veteran submitted "notice of disagreement" with respect to the proposed reduction.  The RO reduced the rating assigned for degenerative joint disease of the left knee to 10 percent in a January 2009 rating decision.  While the Veteran did not submit notice of disagreement with this rating decision, the RO sent a notice letter to the Veteran informing her that a notice of disagreement had been accepted to the rating reduction.  The Veteran, therefore, took no further action other than eventually requesting an update on the status of her appeal.  The Board finds that the RO's notice of an accepted timely filed appeal is binding upon VA.  However, a Statement of the Case with respect to this matter has not been issued.  Under these circumstances, a Statement of the Case must be issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in associating with the claims folder updated treatment records.

2.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to ascertain the current severity and manifestations of her service-connected right knee disability.  

The claims file should be made available to the examiner for review in connection with the examination. 

The examiner must include range of motion testing in the following areas:

   	Active motion;
   	Passive motion;
   	Weight-bearing; and
   	Nonweight-bearing.

The examiner must also conduct these studies for the left knee as well.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  The AOJ should take all indicated action in order to issue a statement of the case for the issue of whether a rating reduction from 40 percent to 10 percent disabling for degenerative joint disease of the left knee, effective April 1, 2009, was proper.  If the Veteran perfects an appeal, the claim should be certified to the Board and after any necessary development has been completed.

4.  After completing any additional notification or development deemed necessary, the Veteran's claims for increased rating for right knee disability should be readjudicated.  If the claims remain denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


